NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 17, 2022 *
                                 Decided June 21, 2022

                                         Before

                    MICHAEL Y. SCUDDER, Circuit Judge

                    AMY J. ST. EVE, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-2867

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Central District of Illinois.

      v.                                        No. 1:12-cr-10115-JES-JEH-4

WILLIAM M. WATTS,                               James E. Shadid,
     Defendant-Appellant.                       Judge.


                                       ORDER

       William Watts appeals the denial of his motion for compassionate release under
18 U.S.C. § 3582(c)(1)(A)(i). Because the district court did not abuse its discretion in
determining that the factors under 18 U.S.C. § 3553 weighed against release, we affirm.


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2867                                                                             Page 2



       In 2014, Watts pleaded guilty to conspiring to manufacture, distribute, and
possess with the intent to distribute cocaine. See 21 U.S.C. §§ 841(a)(1), (b)(1)(A); 846;
18 U.S.C. § 2. The district court sentenced him to the statutory minimum 20-year
sentence, which Watts faced because he had two prior Illinois convictions for unlawful
delivery of controlled substances. See 21 U.S.C. § 841(b)(1)(A).

       Less than halfway into his sentence, Watts moved for compassionate release
under 18 U.S.C. § 3582(c)(1)(A)(i). He asserted that his hypertension increased his
vulnerability to complications from COVID-19, which he believed he was likely to catch
because his prison had failed to contain the spread of the disease. Watts also argued
that the decision of this court in United States v. Ruth, 966 F.3d 642 (7th Cir. 2020),
altered his sentencing range. Ruth held that a violation of 720 ILL. COMP. STAT.
570/401(c)(2) involving cocaine does not trigger the statutory enhancement under
21 U.S.C. § 841(b)(1)(C). 966 F.3d at 650. According to Watts, his prior Illinois drug
convictions no longer qualified for the 20-year statutory minimum sentence he received.

       The court denied the motion, concluding that Watts had not shown an
extraordinary and compelling reason for release under 18 U.S.C. § 3582(c)(1)(A)(i). The
court acknowledged hypertension’s listing as a COVID-19 risk factor by the Centers for
Disease Control and Prevention but pointed out that Watts’ prison reported no
COVID-19 cases at the time. The court also determined that the factors under 18 U.S.C.
§ 3553 weighed against release: Watts’ offense involved a large quantity of cocaine, he
was a career offender who had served less than half of his below-guidelines sentence,
and his criminal history included repeated violations of supervised release.

       On appeal Watts first argues that the district court overlooked the impact of Ruth
on his eligibility for a lower statutory-minimum prison term. But the court permissibly
bypassed that argument because it lacked discretion under § 3582(c)(1)(A)(i) to reduce a
statutory-minimum sentence asserted to be unfairly long. See United States v. Thacker,
4 F.4th 569, 574 (7th Cir. 2021). The appropriate path for prisoners to contest the length
of their sentences is set forth in 28 U.S.C. § 2255. Id.

       Watts also challenges the court’s decision that he did not establish an
extraordinary and compelling reason for release based on his hypertension and the
spread of COVID-19 in prison. But his attack on two of our decisions is misplaced.
See United States v. Broadfield, 5 F.4th 801 (7th Cir. 2021); United States v. Ugbah, 4 F.4th
595 (7th Cir. 2021). The district court did not rely on those decisions. The court
No. 21-2867                                                                        Page 3

supported its decision by explaining that the § 3553(a) factors weighed against release
based on the seriousness of Watts’ offense, his “significant” criminal history, and the
need to provide just punishment and promote respect for the law. See 18 U.S.C.
§ 3553(a)(1), (2); United States v. Rucker, 27 F.4th 560, 563 (7th Cir. 2022). Watts argues
that the court failed to analyze each § 3553(a) factor, but even one good reason for
denying relief is sufficient. See Rucker, 27 F.4th at 563.
                                                                                   AFFIRMED